Name: Commission Regulation (EEC) No 2737/86 of 3 September 1986 amending for the 12th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  executive power and public service;  Europe;  processed agricultural produce
 Date Published: nan

 No L 252/ 16 Official Journal of the European Communities 4. 9 . 86 COMMISSION REGULATION (EEC) No 2737/86 of 3 September 1986 amending for the 12th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 2316/86 (4), and in particular Article 6 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1371 /84 (5), as last amended by Regulation (EEC) No 2133/86 (6), lays down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 ; Whereas, pursuant to Articles 2 and 6 of Regulation (EEC) No 857/84, the producers' reference quantities and any variation thereof may be fixed, in Spain, on the basis of figures for 1983, 1984 or 1985 ; whereas the implemen ­ ting rules should be amended accordingly ; Whereas special provisions should be made for the appli ­ cation of the rules on stock accounts and declarations of deliveries or direct sales in certain regions of Spain in order to take account of their specific production struc ­ tures and the administrative problems which are found there ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 2 . Article 4 is amended as follows : (a) The following subparagraph is added to paragraph 1 : ' In the case of Spain , the date 31 December 1984 mentioned in the second subparagraph is replaced by 31 December 1986.'; (b) The following subparagraph is added to paragraph 2 : ' In the case of Spain, the dates 1 January 1981 and 1 April 1984 mentioned in the first subparagraph are replaced by 1 January 1983 and 1 April 1986 respectively.' ; (c) The following subparagraph is added to paragraph 4 : 'In the case of Spain :  the reference quantity referred to in the first subparagraph under (a) shall correspond to direct sales in 1983 , 1984 or 1985, corrected by a uniform percentage in order to comply with Article 6 (2) of Regulation (EEC) No 857/84 without prejudice to the application of Article 2 (2) of this Regulation ,  the date 1 April 1984 mentioned in the first subparagraph under (b) is replaced by 1 April 1986.' 3 . In the second subparagraph of Article 11 ( 1 ): (a) Point (c) is replaced by the following : '(c) as regards Spain : f  for the 12-month period beginning 1 April 1986, for the entire country,  for the 12-month period beginning 1 April 1987, for the mountain areas defined in accordance with Article 3 (3) of Council Directive 75/268/EEC and for the region given in the Annex to Commission Deci ­ sion 77/71 1 /EEC ;', (b) The following point (d) is added : '(d) as regards Member States other than Greece, Italy and Spain :  for the first two 12-month periods, for the mountain areas defined in accordance with Article 3 (3) of Directive 75/268/EEC,  for the first two quarters, for the entire territory of these Member States.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1371 /84 is hereby amended as follows : 1 . The following point (d) is added to Article 2 ( 1 ): '(d) In the case of Spain , the years 1981 and 1983 which appear at (b) and (c) are replaced by 1983 and 1985 respectively.' (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 90, 1 . 4. 1984, p. 13 . O OJ No L 202, 25 . 7 . 1986, p . 3 . O OJ No L 132, 18 . 5 . 1984, p . 11 . ¥) OJ No L 187, 9 . 7 . 1986, p . 21 . 4. 9 . 86 Official Journal of the European Communities No L 252/17 4. Article 1 5 is replaced by the following : 'Article 15 Notwithstanding Article 1 2 : (a) For the second 12-month period :  the Member States, for the mountain areas defined in accordance with Article 3 (3) of Directive 75/268/EEC and, where formula A is applied, for producers whose reference quantity does not exceed 20 000 kg,  Greece, for the entire country, and  Italy, for all the regions listed in the Annex to Decision 77/711 /EEC shall be authorized to submit the statement referred to in Article 1 2 (2) within 60 days from the end of the 12-month period concerned. In cases where formula B is applied, this authoriza ­ tion shall apply to any purchaser of milk at least 60 % of whose milk is collected in the regions referred to in the preceding subparagraph. (b) For the 12-month periods beginning on 1 April 1986 and 1 April 1987, Spain, for the mountain areas defined in accordance with Article 3 (3) of Directive 75/268/EEC, for the region given in the Annex to Decision 77/711 /EEC and, in cases where formula A is applied, for producers whose reference quantity does not exceed 20 000 kg, shall be authorized to submit the statement referred to in Article 1 2 (2) within 60 days from the end of the 12-month period concerned. In cases where formula B is applied, this authoriza ­ tion shall apply to any purchaser of milk at least 60 % of whose milk is collected in the regions referred to in the preceding subparagraph.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1986. For the Commission Frans ANDRIESSEN Vice-President